Citation Nr: 0327009	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  01-05 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of a stress fracture of the left tibia.

2.    Entitlement to an increased (compensable) rating for 
residuals of a stress fracture of the right tibia.

3.  Entitlement to an increased (compensable) rating for 
residuals of a stress fracture of the right talar.

4.  Entitlement to an increased (compensable) rating for 
fibrocystic disease of the left breast.

5.  Entitlement to an increased (compensable) rating for 
fibrocystic disease of the right breast.




REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from September 1996 to 
October 1997.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision issued in 
October 2000 by the Newark, New Jersey, Regional Office (RO) 
of the Department of Veterans Affairs (VA).

In a November 2001 VA Form 21-4138, the veteran's 
representative asked that an RO hearing scheduled for 
November 15, 2001 be canceled because the veteran did not 
wish to appear but indicated that medical evidence might be 
added to the record before forwarding the appeal to the 
Board.  Thus, the Board deems that the veteran's request for 
a hearing has been withdrawn.  38 C.F.R. § 20.704 (2003).


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the increased rating claims on appeal.

2.  There is no medical evidence or opinion indicating that 
the veteran has any current residuals of a stress fracture of 
the left tibia.

3.  There is no medical evidence or opinion indicating that 
the veteran has any current residuals of a stress fracture of 
the right tibia.

4.  There is no medical evidence or opinion indicating that 
the veteran has any current residuals of a stress fracture of 
the right talar.

5.  The veteran's fibrocystic disease of the left breast is 
not manifested by any impairment in function of the urinary 
or gynecological systems or skin.

6.  The veteran's fibrocystic disease of the right breast is 
not manifested by any impairment in function of the urinary 
or gynecological systems or skin


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a 
stress fracture of the left tibia have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5284 (2003).

2.  The criteria for a compensable rating for residuals of a 
stress fracture of the right tibia have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5284 (2003).

3.  The criteria for a compensable rating for residuals of a 
stress fracture of the right talar have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5271, 5284 (2003).

4.  The criteria for a compensable rating for fibrocystic 
disease of the left breast have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.116, Diagnostic Code 7628 (2003).



5.  The criteria for a compensable rating for fibrocystic 
disease of the right breast have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.116, Diagnostic Code 7628 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This liberalizing legislation 
is applicable to the veteran's increased rating claims.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will 
notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim and will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA has also revised the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  The amendments were 
effective November 9, 2000, except for the amendment to 
38 C.F.R. § 3.156(a), which is effective August 29, 2001.  VA 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's increased rating 
claims have been properly developed as service, VA 
examination reports dated in July 2000 and June 2002, and 
various statements from the veteran and her representative 
have been associated with the file.  In this connection, the 
Board finds that the various VA examination reports, which 
evaluate the status of the veteran's service-connected 
disabilities, are adequate for determining whether 
compensable disability ratings are warranted.  

In a May 2001 statement of the case (SOC) and a subsequent 
supplemental statement of the case (SSOC) issued in February 
2003, VA advised the veteran of what must be shown for higher 
ratings.  In a June 2001 letter, VA advised the veteran of 
the new duty to assist provisions of the VCAA, informed her 
of what evidence she needed to provide to establish 
compensable ratings, and gave her an opportunity to supply 
additional information in support of her claims.  She did not 
respond.  The duty to assist is not a one-way street.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  Thus, the Board finds 
that the VA has obtained, or made reasonable efforts to 
obtain, all evidence, which might be relevant to the 
veteran's claims.  Accordingly, the Board finds that no 
further notice or assistance to the veteran in acquiring 
medical evidence is required by statute.  38 U.S.C.A. § 5103A 
(West 2002).

In this case, the veteran is not prejudiced by the Board's 
consideration of her claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing higher ratings.  She has, 
by information letters, a rating decision, and an SOC and an 
SSOC, been advised of the evidence considered in connection 
with her appeal and what information VA and the veteran would 
provide.  Moreover, the veteran was given an opportunity to 
present testimony at an RO hearing, but declined to appear.  
Thus, the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Background

Service medical records show treatment for complaints of 
bilateral foot pain within one month of enlistment.  The 
diagnosis was bilateral pes planus, which was noted to be 
mildly symptomatic with eversion and bulging of the inner 
border.  The veteran continued to be treated for foot pain 
and developed shin splints.  A December 1996 X-ray was normal 
but an April 1997 bone scan was abnormal and revealed stress 
fractures in the tibiae and in the talus bone of the right 
foot.  She continued to have problems with her shins and 
ankle.  Physical profiles, anti-inflammatory medication and 
physical therapy were ineffective.  A Medical Evaluation 
Board in June 1997 found that the veteran had sustained in-
service bilateral tibial stress fractures, a right talar 
stress fracture and persistent bilateral anterior tibial 
stress syndrome and heel pain consistent with overuse 
syndrome, that these disorders had not existed prior to 
service, and that they had been permanently aggravated by 
service.  The veteran was recommended for, and received, a 
disability discharge based on the board's findings and 
conclusions.  At an August 1997 gynecological examination, 
the veteran was found to have generalized cystic masses in 
both breasts.

At a March 1998 VA bone examination, the veteran reported 
that during basic training, she began to develop bilateral 
shin splints and heel pain, that she was treated on numerous 
occasions in service but that it did not improve, and that, 
as a result, she was given a disability discharge.  Since her 
discharge, she had had no stress on her legs.  It was noted 
that she walks for exercise.  On examination, she denied any 
current shin or heel pain.  There was no palpable bony 
abnormality or pain on palpation of the tibias or the heels.  
Her ankles exhibited normal range of motion without crepitus.  
Drawer sign was negative.  The veteran did have a bilateral 
pes planus deformity of the subtle type.  She had an arch 
when seated, which almost disappeared when she stood.  It was 
slightly greater on the left than on the right, which the 
veteran reported that she has had all her life.  The 
diagnoses were bilateral stress fractures of the tibia as 
well as of the right talus.  The examiner added that clinical 
examination was normal.

At a March 1998 VA gynecological examination, the veteran 
reported that she was diagnosed with fibrocystic breast 
disease in 1997.  No mammogram was done.  She denied any 
history of breast pain or discharge.  On examination, her 
breasts were soft and nontender with no nipple discharges or 
lymph nodes palpable.  Her breasts were nodular.  Mammogram 
results were normal.  The diagnosis was fibrocystic breast 
disease.

In a May 1998 rating decision, the RO granted service 
connection for residuals of stress fractures to the left and 
right tibiae and the right talar and for bilateral 
fibrocystic breast disease and assigned noncompensable 
ratings, effective from October 25, 1997.  The veteran's 
current claim seeking entitlement to increased (compensable) 
ratings for her service-connected disabilities was received 
in May 2000.   

At a July 2000 VA joint examination, the veteran reported 
that, if she stands for over 15 minutes, she starts to get 
pain in the right ankle area, specifically the metaphalangeal 
joint of the right large toe, without increased heat or 
swelling.  She noted no weakness or easy fatigability.  On 
examination, the veteran had a normal gait without a limp.  
The soles of both shoes revealed a normal wear pattern.  She 
had full painless range of motion of both ankles and of the 
metaphalangeal joint of the right large toe.  No increased 
heat or swelling was noted on either the right or the left 
side.  There was no pain to palpation.  X-rays of both 
tibiae, fibulae, and ankles and the right foot were negative.  
The diagnoses were normal right and left foot and normal 
right and left tibiae.
 
At a July 2000 VA gynecological examination, the veteran 
reported no problems with her breasts during service or after 
discharge from service.  Previously, she was diagnosed with 
fibrocystic breast disease.  At the time of examination, she 
had no complaints.  On examination, her breasts were soft and 
nontender.  No obvious masses were felt.  There was no nipple 
discharge.  The diagnoses included normal breast examination.

In a June 2001 statement, the veteran's representative 
indicated that the veteran had pain constantly and with 
motion that included some swelling which caused her to favor 
the right talar; that there was pain and swelling with 
occasionally limping with regard to the bilateral tibiae and 
fibulae due to swelling and pain with inclement weather 
contributing some degree of discomfort; and that itching was 
frequent with her breast condition and increased in frequency 
in humid and hot environments.

At a June 2002 VA joint examination, the veteran reported 
painful feet on standing and walking.  She was prescribed 
orthoses, which gave relief.  On examination, the veteran had 
no limp and she was able to tiptoe and heel walk without 
difficulty.  She had normal foot posture on standing.  There 
was no pain on ankle motion.  Ankle range of motion was 
dorsiflexion to 15 degrees and equines to 60 degrees.  There 
was mild tenderness of the plantar fascia, bilaterally.  
There was no tenderness or deformity of the tibiae.  The 
diagnosis was foot strain.

At a June 2002 VA gynecological examination, the veteran was 
asymptomatic.  On examination, her breasts were soft and 
nontender.  No masses or nipple discharge was noted.  The 
diagnoses included history of fibrocystic breast disease, 
asymptomatic at present time.

Analysis

The veteran contends that the disability ratings assigned for 
her service-connected disabilities should be increased to 
reflect more accurately the severity of her symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2003).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).  The veteran's entire 
history is reviewed when making a disability evaluation.  38 
C.F.R. § 4.1.    Where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where the particular disability is not listed in the Rating 
Schedule, it may be rated by analogy to a closely related 
disease in which not only the functions affected but also the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. 
§§ 4.20, 4.27 (2003); see also Lendenmann v. Principi, 3. 
Vet. App. 345 (1992).  The assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993). 

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003); DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995).

In every instance where the Rating Schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent (noncompensable) rating shall be assigned, when the 
requirements for a compensable rating are not met.  38 C.F.R. 
§ 4.31 (2003).

Residuals of Stress Fractures of the Left and Right Tibiae 
and Right Talar

The veteran's bilateral tibia disabilities are currently 
rated as noncompensable under Diagnostic Code 5262.  Under 
Diagnostic Code 5262, nonunion of the tibia and fibula, with 
loose motion, requiring a brace, warrants a 40 percent 
evaluation.  Where there is malunion of the tibia and fibula, 
with marked knee or ankle disability, a 30 percent rating 
evaluation is provided.  Malunion of the tibia and fibula 
warrants a 20 percent evaluation if there is moderate knee or 
ankle disability and a 10 percent rating if such disability 
is slight.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2003).  

Similarly, the veteran's right talar disability is currently 
rated as noncompensable under Diagnostic Code 5271, which 
provides ratings for limitation of motion of the ankle.  The 
standard ranges of motion of the ankle are 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 
4.71, Plate II (2003).  Under Diagnostic Code 5271, moderate 
limitation of motion of an ankle warrants a 10 percent 
evaluation.  A 20 percent rating requires marked limitation 
of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2003).  

The Board also considered whether the above disabilities 
might be more appropriately rated under Diagnostic Code 5284, 
for other injuries of the foot.  Under Diagnostic Code 5284, 
a moderate foot injury warrants a 10 percent rating, a 
moderately severe foot disability warrants a 20 percent 
rating, and a severe foot injury will be assigned a 30 
percent rating.  With actual loss of use of the foot, a 40 
percent rating will be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2003).  

There is no medical opinion or evidence that the veteran 
currently has residuals of stress fractures of the tibiae and 
the right talar.  The veteran's representative contends that 
the veteran has pain as a result of her stress fractures.  
However, the July 2000 VA examiner specifically noted that 
the veteran had no pain, heat or swelling on examination and 
diagnosed normal right and left foot and tibiae.  Similarly, 
the June 2002 VA examiner noted no pain on ankle motion or 
tenderness or deformity of the tibiae.  Although the examiner 
noted some mild tenderness of the plantar fascia and 
diagnosed foot strain, the examiner did not link these 
symptoms to residuals of the veteran's service-connected 
stress fractures.  

The Board has considered whether compensable ratings are 
warranted under any diagnostic code.  However, in the absence 
of any symptoms or other residuals, the service-connected 
disabilities cannot be found compensable under any diagnostic 
code or regulatory criteria.  The evidence fails to show 
impairment of the tibiae, ankylosis of the ankles, moderate 
limitation of motion of the ankle or a moderate foot injury 
so as to warrant a compensable rating under Diagnostic Codes 
5262, 5270, 5271 or 5284.  On examination, the veteran has 
had normal gait without a limp and essentially painless full 
range of ankle motion.  

The determination as to whether specific symptoms are 
attributable to a specific disorder is one, which requires 
medical knowledge and diagnostic skills, and questions 
involving medical knowledge and diagnostic skills must be 
made by medical experts.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  Lay 
statements typically cannot meet this burden because 
laypersons are not competent to offer medical opinions.  Id.  
The Board must rely on the medical evidence for a 
determination as to whether or not a particular disorder 
results from a claimed cause.

Here, the medical evidence does not support the veteran's 
contentions that the residuals of her stress fractures to her 
tibiae and right talar are more severely disabling than the 
currently assigned noncompensable ratings reflect.  In the 
absence of any medical evidence or opinion supporting the 
veteran's contentions that she has current symptomatology and 
residuals attributable to her service-connected disabilities, 
other than mild tenderness of the plantar fascia, the 
veteran's claims for compensable ratings must be denied.  
Thus, the preponderance of the evidence is against the 
veteran's claims for compensable ratings.

Fibrocystic Breast Disease

Initially, the Board observes that the veteran's bilateral 
fibrocystic breast disease is currently rated as 
noncompensable under Diagnostic Code 7628, for benign 
neoplasms of the gynecological system.  

Neither the veteran nor the evidence indicates any 
impairments of the urinary or gynecological system are 
associated with the veteran's fibrocystic breast disease.  
There is no evidence that the breast disability has resulted 
in renal dysfunction, voiding dysfunction, urinary frequency 
dysfunction, obstructed voiding, or a urinary tract 
infection.  Nor is there any evidence of it being associated 
with any of the disorders described in 38 C.F.R. § 4.115b.  
And, with the exception of Diagnostic Code 7628, there is no 
evidence of the fibrocystic breast disease resulting in any 
of the impairments described under 38 C.F.R. § 4.117 
pertaining to the gynecological system.  In this regard, 
there is no evidence of the veteran undergoing surgery in 
which breast tissue was removed.  See 38 C.F.R. § 4.117, 
Diagnostic Code 7626 (2003).  Therefore, aside from 
Diagnostic Code 7628, which is discussed below, evaluation of 
the fibrocystic breast disease under the criteria pertaining 
to genitourinary and gynecological systems is not applicable.  
38 C.F.R. § 4.115b, 4.117 (2003).

Under Diagnostic Code 7628, benign neoplasms of the 
gynecological system will be rated according to the 
impairment of function of the urinary or gynecological 
systems, or skin.  38 C.F.R. § 4.116, Diagnostic Code 7628 
(2003).  

Effective August 30, 2002, during the pendency of this 
appeal, VA amended the criteria for evaluating skin 
disorders.  See 67 Fed. Reg. 49,590-99 (Jul. 31, 2002) 
(codified as amended at 38 C.F.R. § 4.118, Diagnostic Codes 
7800 to 7833 (2003)).  

The Board notes that Diagnostic Codes 7800, 7801 and 7802 are 
inapplicable because they pertain to disfiguring scars of the 
head, face, or neck (former and revised 7800), or scars that 
are deep or cause limited motion (revised 7801), or scars 
that are superficial and cover an area or areas of 144 square 
inches (929 sq. cm.) or greater (revised 7802), or are 
analogous to second or third degree burns of the skin (former 
7801 and 7802).  There is also no evidence that the veteran's 
fibrocystic breast disease is manifested by any diseases 
listed in Diagnostic Codes 7807 through 7818.  Therefore, 
these codes are also inapplicable.  

Prior to August 30, 2002, the criteria of Diagnostic Code 
7819 for benign new growths of the skin provided that the 
disability is to be rated as scars, disfigurement, etc., or 
as for eczema, dependent upon location, extent, and repugnant 
or otherwise disabling character of manifestations.  Unless 
otherwise provided Diagnostic Codes 7807 through 7819 are 
evaluated under the criteria for eczema, dependent upon 
location, extent, and repugnant or otherwise disabling 
character of the manifestations.  38 C.F.R. § 4.118, 
Diagnostic Code 7819 (2002).  Under the former Diagnostic 
Code 7806, a 10 percent rating is warranted for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area; a 30 percent rating is assigned 
for eczema with exfoliation or itching constant, extensive 
lesions, or marked disfigurement; and a 50 percent rating is 
warranted for eczema with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  A noncompensable rating is assigned 
for eczema with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).  Compensation is 
provided for scars that are superficial, poorly nourished, 
with repeated ulceration (10 percent), and superficial, 
tender and painful on objective demonstration (10 percent).  
Scars that otherwise limit function are based on limitation 
of function of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2002). 

Under revised Diagnostic Code 7819, benign skin neoplasms are 
rated as disfigurement of the head, face, or neck (Diagnostic 
Code 7800), scars (Diagnostic Codes 7801 through 7805) or 
impairment of function.  The revised criteria for Diagnostic 
Codes 7803 through 7805 provide compensation for scars that 
are superficial, unstable or painful on examination, or limit 
the function of the affected part.  See 67 Fed. Reg. 49,590-
99 (Jul. 31, 2002) (codified as amended at 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2003)).

On examination, the veteran has had no complaints with regard 
to her fibrocystic breast disease and there have been no 
clinical findings of any symptomatology related to this 
condition.  Only recently did the veteran's representative 
indicate that the veteran complained of itching.  Even so, 
under both the former and revised skin criteria, a 
noncompensable rating is assigned for eczema with slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).  There is no indication that the fibrocystic 
breast disease is manifested by pain, tenderness, ulceration 
or by additional limitation of function of the breasts.  The 
only symptom reported by the veteran has been itching and, on 
VA examination, the breasts have been negative or described 
as clinically normal or asymptomatic.  Such evidence 
persuasively demonstrates that a compensable rating is not 
warranted for fibrocystic breast disease based on the former 
and revised skin rating criteria.  Thus, the Board finds that 
the veteran's breast disease has not resulted in impairment 
in function of the urinary or gynecological systems or skin.  
Thus, she does not meet or nearly approximate the criteria 
for a compensable rating.  Consequently, the preponderance of 
the evidence is against compensable ratings, and her 
increased rating claims must be denied.  

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected disabilities standing 
alone, or together, present an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2002); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Significantly, no evidence has been presented showing factors 
not already contemplated by the rating criteria, such as 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  The 
Board observes that the veteran has not claimed that she has 
been treated for any of the above disabilities since service.  
In light of the foregoing, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) are not met.

As the preponderance of the evidence is against the 
assignment of compensable evaluations, the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-56 (1990).


ORDER

An increased (compensable) rating for residuals of a stress 
fracture of the left tibia is denied.

An increased (compensable) rating for residuals of a stress 
fracture of the right tibia is denied.

An increased (compensable) rating for residuals of a stress 
fracture of the right talar is denied.

An increased (compensable) rating for fibrocystic disease of 
the left breast is denied.

An increased (compensable) rating for fibrocystic disease of 
the right breast is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



